[Not for Publication]

                United States Court of Appeals
                    For the First Circuit
                                         

No. 96-2189

                        MARTIN HODAS,

                    Plaintiff, Appellant,

                              v.

          SHERBURNE, POWERS & NEEDHAM, P.C., ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. George A. O'Toole, Jr., U.S. District Judge]                                                                   

                                         

                            Before

                    Torruella, Chief Judge,                                                      
                  Cyr, Senior Circuit Judge,                                                       
                  and Stahl, Circuit Judge.                                                      

                                         

Matthew Cobb on brief for appellant.                        
Gael  Mahoney, Michael  D. Weisman,  Amy  B.  Rifkind, and  Hill &                                                                              
Barlow on brief for appellees.              

                                         

                        April 24, 1997
                                         

          Per curiam.   Having reviewed  the parties'  briefs                      Per curiam.                                

and the  appellate  record  for  this  case,  we  affirm  the

judgment  of the  district court  for substantially  the same

reasons stated in  the August 16,  1996 memorandum and  order

dismissing the  action on statute-of-limitations grounds.  We

add only the following.

          We find  no merit to plaintiff's  argument that the

district  court  improperly  considered  matters  outside the

pleadings  without converting  defendants' motion  to dismiss

into one for summary judgment.  See Fed. R. Civ. P. 12(b)(6).                                               

Plaintiff referenced but failed  to submit with his complaint

a pertinent document that defendants introduced in support of

their  12(b)(6) motion.   The  court properly  considered the

document as part  of the  pleadings for the  purposes of  the

motion to dismiss.  See Romani v. Shearson Lehman Hutton, 929                                                                    

F.2d  875, 879  n.3 (1st  Cir. 1991);  5 Charles A.  Wright &

Arthur R.  Miller, Federal  Practice and Procedure    1327 at                                                              

762-63  (2d ed.  1990);  see also  Venture  Assocs. Corp.  v.                                                                     

Zenith  Data  Sys.  Corp.,  987  F.2d   429,  431  (7th  Cir.                                     

1993)("Documents  that a  defendant attaches  to a  motion to

dismiss  are considered  part of  the pleadings  if they  are

referred to  in the plaintiff's complaint and  are central to

her claim.").

          Affirmed.  Costs to appellees.                      Affirmed.  Costs to appellees.                                                   

                             -2-                                          2